DETAILED ACTION
This action is responsive to the amendments and arguments filed 06/3/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-22 have been cancelled. Claims 23-42 are pending. 
This action is made Final.

Response to Arguments
3. 	Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. With respect to applicants argument that Wong teaches “scrolls the same node in another dimension, when the user navigates along one dimension, that the tree may automatically scroll in another dimension (e.g. horizontally) to ensure that a node is relevant to the user within the visible window” and this teaching is not directly applicable to the claimed features. (See Remarks, Page 7-8).   
 In response to applicant's argument that the prior art of Wong is not applicable to the claims based on how it scrolls without actually stating why it’s not applicable, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here the claim refers to broadly any means for structure or act that would provide for “dynamically scrolling content  within a publication”  in response to a haptic input. The prior art of Wong expressly teaches a haptic device such a keyboard, mouse or other input device (Para 17, item 115 and 117 (fig. 1, see also Para 29)). Wong teaches and expressly shows a user interface, as known in the art (fig.2) as a scrollable interface that also requires the user to manipulate (haptic input) scroll bar 204 to view the hidden content (Para 22). However, the improvement on scrollable interfaces is improved by scrolling the display horizontally as the user vertically scrolls or expands folders in the tree, to specifically make it easier to view the content (Para 25, See Fig. 4a-4b). Wong expressly states “automatically dynamically scroll content in a second direction in response to scroll in a first direction (fig. 5)).   Finally, while the presentation is a folder display of content in a display, Wong makes clear that the skilled artisan would understand (Para 26) that other content types that allow for horizontal arrangement are disclosed.  Thus, in response to applicants argument that Wong is not applicable to the claims, this evidence stands in contrast because the user can scroll with haptic input on the scroll bar vertically (which is a first direction) that causes simultaneous scroll of dynamic content depending on the folder and because Wong expressly calls the content scrollable content in the horizontal direction. For example, a folder with multiple nodes off screen is dynamically scrolled into the region, so as to make it visible, by the user vertically scrolling the entire scrollable region. The claims only require the scrolling of a dynamically scrolling content item into a region. The claims do not preclude or rule out alternative means as to how this is accomplished, in fact refer to any method of performing the function. The prior art show such a function and once more Applicant hasn’t stated why specifically the prior art could perform the function. Rather applicant argues this is not applicable. Without evidence as to why the prior art is not the same function, the examiner cannot respond thus, based on the evidence in the record and the breadth of the claim, the teaching of Wong appear perform the same function, as claimed. 
As to the argument that Telang, that Applicant contends that Telang does not disclose or suggest that a horizontal gesture results in vertical scrolling, rather Applicant contends that each gesture results in movement in only one direction (See Remarks, Page 8).  The Examiner disagree. The claim refers broadly to “scroll, in response to first haptic input in a vertical direction” without requiring the said input to be a specific input. The claim is interpreted as one of ordinary skill in the art as referring broadly to any vertical input that could cause a scroll in response. Here, Telang shows such an input. As disclosed, Telang shows the user can scroll along path 56, or 7o (fig. 2), which is a vertical direction, albeit a slight north east or north west direction, but nonetheless vertical in direction, which causes a subsequent horizontal scroll in a second direction (See examples 5a and 7a-7b, 9a and 10). As explained in the purpose of Telang, to reduce time in scrolling prior art interfaces and having to provide two inputs to scroll both vertical and horizontal (Para 2) a diagonal scroll function is provided. In response to a touch (haptic input) can simultaneously (Para 19)  with a single input (Para 22, 25, 27-29).  While it is true, Telang is a angled scroll, nonetheless it is a scroll and the claim does not preclude such an input, as the claim refers to any and all vertical inputs. As explained in figure 5a the user can provide a vertical input causing a horizontal scroll of content to reveal the other zones on the interface. The zones of content are scrolling in response to vertical input and are brought into the region via a horizontal scroll, as a result to the vertical scroll (Para 32, 34 and 36). Finally, Telang suggests input can be multi-directional and provided with alternatively multiple fingers or other swipe inputs (Para 40). Telang also suggests that the content can be presented on any device capable of executing software (Para 46) where the input can be haptically provided by a touch pad, touch screen, keyboard, stylus, pen or mouse and via gestures (Para 42) allowing for interaction on the device (Para 46) in a number of applications such as a browser, social networking applications, mapping, games, media, mail, financial applications, etc. (Para 49). Thus, the content being presented on Telang can be according to the skilled artisan prior to the effective date of the application a publication in a browser or mail application or other. In contrast to applicants contention the scroll of feature of Telang and Wong is not applicable because all that is shown in figure 3 and 4a-4b, the teachings and suggestion of the combination is not limited to a folder arrangement. Rather, as suggested the scroll features are applicable to multiple application types and the input can be made via multiple different haptic devices, as known in the art. In light of the specific teachings in the prior art this evidence stands in contrast to applicants contentions and the claims remain rejected over the prior art. Applicants arguments to the allowability of the claims is not persuasive for the reasons presented herein. This action is made final per MPEP 706.07(a). 
 

 	Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


6.	Claims 23-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telang et. al. U.S. 20150143282 filed Nov. 15, 2013, in further view of Wong et al. U.S Publication No. 20060242603 published Oct. 26, 2006

In regard to Independent claim 23, Telang teaches a computer-implemented method for providing dynamically scrolling content within a vertically scrolling online publication implemented by a content serving computing device in communication with a memory the method comprising:
transmitting, to a user computing device, a dynamically scrolling content item for presentation on the vertically scrolling online publication wherein the vertically scrolling online publication comprises a content element and a region having a fixed location (See as shown in the prior art, (fig 4a to 9) Telang teaches a user interface that can receive content where the content can have multiple content items and regions with fixed locations and where the content can be scrolled vertically (Para 31-36).  
wherein at least one of the dynamically scrolling content item or the vertically scrolling online publication includes a script, which when executed by the user computing device causes the user computing device (See fig. 11-12, processor receives instructions or commands or scripts to scroll on a device) to: 
scroll, in response to a first haptic input in a vertical direction, the content element of the vertically scrolling online publication in the vertical direction (See figure 1-3, Para 20-30). Telang teaches a user can provide an input via touch screen (haptic, Para 23) causing a scroll in a vertical direction.  
simultaneously scroll, in response to the first haptic input, the dynamically scrolling content item in a horizontal direction into the region of the vertically scrolling online publication (See figure 1-3, Para 20-30). Telang teaches the user can simultaneously scroll in both a vertical and horizontal direction with an input (Para 19-21, 25-26). As shown in direction 56 or 64 or 46 or 70, the user can simultaneously scroll the list or document both horizontally and vertically (Para 36-40) while performing at least a vertically directed input. Telang expressly teaches allowing the user to perform the simultaneous input makes it easier to navigate the document without having to provide multiple scroll inputs in different directions separately (para 1-2).  

While, Telang teaches presenting a list and shows a prior art depiction of documents and lists (See fig. 4a-9) and also shows where inputs can be simultaneously input to cause both a vertical and horizontal scroll input when a input in the vertical direction is applied,  the teachings of Wong are relied upon to show how the skilled artisan prior to the effective date of the present invention that scroll input to cause simultaneous to scroll of documents, file systems, or hierarchical arrangements in windows or any system that supports user interaction (para 16, 22-24) and also where the scrolling horizontally can also cause a corresponding simultaneous vertical scroll operation, so as to implement “dynamic vertical scrolling”. (Para 25-26). Wong teaches when the user scrolls in a vertical manner (fig. 3) the scroll of the display simultaneously scrolls horizontally to allow for display of the content offscreen (see also Fig. 4a-4b and 5). Wong teaches the scrolled amount horizontally is the amount necessary to allow for the content to be displayed (Para 28-41). As stated in Wong, the display is automatically dynamically scrolled in a second dimension in response to a vertical input either in the down or upward direction. (para 38-39). Thus, the combination of Telang and Wong reflects the user to make a single input or gesture on the display in a vertical direction (Telang) causing a simultaneous scroll event in the horizontal direction to scroll through lists as well as content where the input can be specifically vertical or horizontal to cause simultaneous input. Wong expressly suggests (para 30) the navigational control can be applied to documents, messages, video files, contacts or as a part of an operating system shell. 
	Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Wong and Telang in front of them to modify the system of Telang to show not only scroll in a vertical direction causing a simultaneous horizontal scroll but to also show where said input can be performed in a variety of interfaces. The motivation to combine Wong with Telang is as Wong suggests the implantation in a variety of interfaces, to which Telang is one of, but also where Wong suggests to increase the efficiency of a user navigating through content display in two dimensions by reducing the number of inputs needed to cause a multiple dimension scroll set of events (para 5-6). 

With respect to dependent claim 24, Telang  teaches further causes the user computing device to: adjust the dynamically scrolling content item based on a set of display information related to the user computing device; and present the adjusted dynamically scrolling content item within the region of the vertically scrolling online publication. (See fig. 1-9a). Telang teaches displaying “content” from different applications (Para 31-36) and in combination Wong (para 30). The present application defines “dynamically scrollable content” as “online content” (Spec 33) where the content includes at least a graphical element such as text, images, animations etc. To this end, Telang teaches displaying of content in a consistent manner as that has been defined in the specification (noting the spec referring to content as also forms or news stories(Para 35-36).

With respect to dependent claim 25, Telang teaches the method wherein the first haptic input includes a first rate and the content element scrolls at the first rate (See Fig. 2, Para 29, the scroll rate is controlled by the user directional input (e.g. 56 is slower than 48)) and in the alternative, Wong teaches the rate of the user moving the scroll bar). 

With respect to dependent claim 26,  Telang teaches the haptic input includes a first rate (See fig. 2, Para 29 and the dynamically scrolling content scrolls that the same rate). 

With respect to dependent claim 27, Telang in view of Wong teaches the method where script executed by the device cause the content to be presented as a dynamically scrolling content item with the region of the vertical scroll publication such that the scrolling content item is displayed extending beyond the horizontal border of the vertically scrolling publication. (See Telang Fig. 3, the content (item 6 is not on the screen and is brought on the screen via the scroll). Wong in the alternative, shows content off the side of the display that is brought into the display. It is noted again, the interpretation of content items is interpreted as online content. 


With respect to dependent claim 28, Telang in view of Wong teaches wherein the dynamically scrolling content item includes at least two visual content elements; and wherein the script, which when executed by the user computing device, further causes the user computing device to present the at least two visual content elements within the region of the vertically scrolling online publication (See Telang Fig, 4-9, as more than two visual elements are displayed in the screen when vertically scrolled). 


With respect to dependent claim 29, Telang in view of Wong teaches wherein the script, which when executed by the user computing device, further causes the user computing device to scroll, responsive to detecting a second haptic input on the dynamically scrolling content item, the dynamically scrolling content item in the horizontal direction at a third rate (See fig. 2, Para 28-29) . Telang teaches that different rates of speed of the scroll are provided by the user choosing a different angle on the vertical inputs.

With respect to  claims 30-36, claims 30-36 reflect a method comprising a set of steps presented in substantially similar manner as those outlined in claims 23-29, thus are rejected along the same rationale. 
With respect to claims 37-42, claims 37-42, refer to a content serving device comprising memory, a processor and means to transmit content that when executing instructions perform the set of steps as outlined in claims 23-29 in a substantially similar manner and are therefore rejected along the same rationale. Further, Telang teaches a server or device coupled to device that can transmit content (para 41) where the server includes a processor and memory (Fig. 11) and the local device with the display include a processor and memory (Fig. 12) (Para 41-51).   
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179